 526DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDChevron,U.S.A., Inc.andOil,Chemical&AtomicWorkers InternationalUnion,Local 1-547.Case 31-CA-9778September 14, 1989SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn April 19, 1989, Administrative Law JudgeTimothy D. Nelson issued the attached supplemen-tal decision. The Respondent filed exceptions and asupporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings,findings,' andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Chevron,U.S.A., Inc., El Segundo, California, its officers,agents, successors, and assigns, shall take the actionset forth in the Order.'In adoptingthe judge's supplemental decision,we accept OilWorkersLocal 1-547 v. NLRB,842 F.2d 1141 (9th Cir1988), asthe law of thecase, and are thereforerequiredto applyOperating Engineers Local 18(Davis-McKee. Inc),238 NLRB 652 (1978),in deciding this case.Accord-ingly,we agreewith thejudge that deferral to a 1978 arbitration awardin favor ofthe Respondent is inappropriate because the award was notsusceptibleto an interpretation consistentwith the Act underDavis-McKeeand therefore deferral to the award wouldbe clearly repugnant tothe ActWe finditunnecessaryto adopt the judge's additionalfindingspertainingto deferralJulia Osborn, Esq.,for the General Counsel.Richard D. DeLuce, Esq. (Lawler, Felix & Hall),of LosAngeles, California, for the Respondent.Gregory Mooney, Esq.,of Long Beach, California, for theCharging Party.SUPPLEMENTALDECISIONSTATEMENT OF THE CASETIMOTHY D. NELSON, Administrative Law Judge.This case, which was originally tried before me on De-cember 16, 1980, is before me for the second time pursu-ant to the Board's unpublished order reopening recordand remanding proceeding to administrative law judgefor further hearing, dated December 13, 1988.1 The'The Board's remanding Order was delivered to the Judges Division,West Coast branch offices, on January 17, 1989Board's remandin turn, stems from an order of theUnited States Court of Appeals for the Ninth Circuit,issuedMarch 28, 1988,2 reversing the Board's 1985Orderdismissingthe complaints and remanding the caseto the Board for examination of certain "extrinsic evi-dence" of the parties' "intent" in negotiating the no-strike clause in their 1979-1981 agreement.Acting pursuant to the Board's remand, I conducted aconferencecall amongthe parties on January 24, 1989,issuedorders upon remand on January 26, 1989, and con-ducteda supplementalhearing of record in Los Angeles,California, on March 14, 1989, at whichtimeI receivedthe parties'written and oral stipulations of fact, estab-lished a briefing deadline of April 7, 1989, and closed therecord.On the entire record, and on due consideration of theparties' briefs, I make these1.FINDINGS OF FACTS4A. My OriginalDecision;the Board's ReversalAt this stage this case is complicated enough to war-rantbotha summary of my original findings and reason-ing relevantto thepresent issues and a review of the sig-nificant changes in centrally controlling law which oc-curred at the Board level in the roughly4-year periodthat elapsed between my decision sustaining the com-plaint and the Board's eventual reversal and dismissal ofthe complaint.In myJuly 22,1981 decision5 I concludedthat Chev-ron,U.S.A., Inc. (Respondent)had unlawfully disci-plined employees representedby OCAW Local 1-547(Union)because those employees,on January 28, 1980,had honored picket lines establishedby an OCAW sisterlocal-this "sympathy" activityon the employees' parthaving been taken at a time when the Union and Re-spondent were bound to a labor agreement containing ano-strike clausewhich hadremained unchanged throughdecades of successive contracts between those parties.6 Ifound,applying the standards enunciatedby theBoard in2OilWorkers Local 1-547 v NLRB,842 F 2d 1141 (9th Cir 1988)SChevron. US.A, Inc.,275 NLRB 949 (1985)4 Based on a thorough review of the entire record,Ihereby reaffirmall findings of fact relevant to this case made in my underlying decision,except those which are clearly inconsistent with supplementalor correct-ed findings,below In this latter regard, see, especially,my findingbelow,consistent with the circuit's remanding opinion, that two separate,successive, agreements(one covering1977-1979,the other covering1979-1981)governed the parties' labor relationships between 1977 andthe date of the January 1980 sympathy strike at issue here.This correctsmy original finding that a single 4-year agreement bound the parties inthe period1977-19815 Text appearing in 1985 BoardOrder,supra,275 NLRB at950-958My original decision and the Board's own decision also involved two ad-ditional consolidated cases in which BoilermakersLocal 351 wasa charg-ing party Those Boilermakers cases are not at issue for present purposes.As a separate caveat,those cases are to be distinguishedfrom the "Chev-ron-Boilermakers case"Iadvert to elsewhere below6 This isthe traditional no-strike language,which continued to be in-cluded in the1977-1979 and1979-1981 contracts between the parties:During thetermof this Agreement, there shallbe no strikes, stop-pages of work,slowdowns,or otherintentional interferenceswithproductionThe Companyagreesthere will beno lockouts296 NLRB No. 73 CHEVRON, U.S.A.Davis-McKee,'standards that had been more recently in-voked by the Board in lengthy dicta in a different caseinvolving Respondent's disciplining of Boilermakers-rep-resented sympathy strikers in 1977,8 that the Union hadnot waived the unit employees'rights to engage in such"sympathy"activity by agreeing to the no-strike clause.In this connection,I took note of no-strike clause discus-sions between the parties between December 1976 andJanuary1977, inthe context of bargaining for the agree-ment which eventually became effective on February 23,1977 (the 1977-1979 contract).Ifound,inter alia, thatthe Union had first proposed new no-strike language cal-culated to"clarify" the rights of unit employees to honor"any picket line established at the employer's premises orelsewhere,"but had later withdrawn that "clarifying"language on January 7,1977, acquiescing in the contin-ued inclusion in the 1977-1979 contract of the traditionalno-strike language.Ifurther found,however, that theUnion'swithdrawal of its proposed new language didnot operate as a "clear and unmistakable waiver" (theoverarching waiver standard)of sympathy strike rights,particularly where its agents had simultaneously declaredthat itswithdrawal of the "clarifying"languagewas"without prejudice"to its position,reiterated at the timeof the withdrawal of the proposed new clause,that em-ployees already had the "legal right" to sympatheticallyhonor a picket line. Thus, I found,in substance, that thecontinuing inclusion of the traditional no-strike languagein the contract,which became effective on February 23,1977, did not support Respondent's "waiver"defense be-cause the no-strike clause alone was not enough to estab-lishwaiver, and the extrinsic evidence-particularly the1977 bargaining history-showed that the Union at notime had acquiesced in the view that the no-strike lan-7OperatingEngineersLocal 18 (Davis-McKee, Inc.),238NLRB 652(1978), holding pertinently(id at 652-653) that.[The Board]will not infer a waiver of the protected right to engagein sympathy strikes solely from an agreement to refrain from "allstoppagesof work "Rather, [the Board) shall require that the par-ties,at the very least,have discussed the question and, preferably,have expressly embodied in their agreement their intent to extend astrike ban to sympathy strikesIn summarizing,the Board stated(idat 654), "broad no-strike clauses,without more, are insufficient to establish waiver of the right to engagein sympathy strikes."I Chevron U.S.A., Inc.,244 NLRB 1081, 1084 (1979) (referred to as"Chevronf'inmy original decision,but which I now refer to below asthe"Chevron-Boilermakerscase")There,the administrative law judge,writing before theDavis-McKeedecision,had found substantially in favorof Chevronon one of its two defensive contentions-that the no-strikeclause in the Boilermaker's contract waived at least some types of sympa-thy strike rights(The judgehad found insufficient evidence,however, tosupport Chevron's other defense-that the Boilermakers' sympathy strikewas in any case unprotected because it was taken in furtherance of pick-eting by the Operating Engineers, which was unlawfully"secondary" incharacter under Sec 8(b)(4)) But the Board reached virtually oppositeresultsThus,citingDavis-McKeeandother cases,two members on theBoard's three-member panel rejected the judge's finding that the Boiler-makers no-strike clause operated as a waiver of sympathy strike rights. Adifferentmix of two members, however,constituted the majority whichnevertheless dismissed the complaint on the second ground urged byChevron-that the Boilermakers' honoring of the Operating Engineers'picket line was not statutorily protected activity because the OperatingEngineers'picketing was itself unlawful secondary boycott activity As Icommented in my underlying decision, Respondent thus"won" theChev-ron-Boilermakerscase,"but only on a ground which is not available to itin the instant case"Indeed,Respondent"lost" on the "waiver"question,on a relevant factual record which is roughly comparable to this one527guage encompassed sympathy strikes and, indeed, hadconsistently taken a contrary position.Ialso declined to defer to the 1978 disposition by anarbitration panel(on a 2-1vote)of an unrelated griev-ance in which the panel chairman(writing for the panelmajority)had construed the language of the no-strikeclause as necessarily encompassing sympathy strikes.9 Ideclined to defer to the arbitrator's decision on two inde-pendent grounds:First, I concluded that Respondent hadfailed to establish that the arbitrator had "considered"the statutory issue;indeed, I noted that the arbitrator hadexpressly limited himself to "interpreting the contract atbar"-and had decided that such an interpretation"would not be affected by a determination in the Boiler-maker matter"-this latter being a reference to the then-pending "Chevron-Boilermakers"case,supra,whichraised a substantially similar statutory issue.I thus con-cluded that Respondent,as the party urging deferral, hadfailed to carry its threshold burden to sustain deferral, asthat burden had been defined by the Board inSuburbanMotor Freight.10Second, and independently, I found thearbitrator's decision"repugnant"to the Act, within themeaningofSpielberg.11In this regard, I reasoned thateven if the arbitrator's"interpret[ing] the contract atbar" were construable as having addressed the statutoryissue, the arbitrator nevertheless had "failed to employ amode of analysis required by the statute,"i.e., applicationof the "clear and unmistakable waiver" standard,particu-larly as that standard had been enunciated inDavis-McKee,requiring something more than a general no-strike ban to infer a union waiver of sympathy strikerights.Ithus concluded that the arbitrator's reliancesolely on the no-strike language in the contract had"tainted" the arbitral result and precluded it from beinga deference-worthy substitute for the Board's own au-thority to decide the statutory issue.In declining to defer to the arbitrator's analysis of theno-strike clause's applicability to sympathy strikes, and indeciding the merits,I failed to note that the arbitrator'sdecision had interpreted a different contract from theone in effect during the January 1980 sympathy activityat issue here.Indeed,as the Ninth Circuit pointed out inits remanding order, t z I presumed that "one four-yearagreement"had been continuously in effect between1977 and 1981.In fact, everyone now agrees-and the9 In the grievance presented to the arbitration panel, Respondent haddisciplined employees represented by the Union who, in August 1977,had honored a picket line established by the Operating Engineers(i e, thesame Operating Engineers'picketing which triggered Respondent's disci-plining of Boilermakers unit employees in the"Chevron-Boilermakers"case,supra,which was then being prosecuted before the Board) In aJune 12, 1978 decision dismissing the grievance,the panel chairman (thearbitrator)had summarily characterized the clause as one which,". . .inessence states that they [the disciplined grievants]will cross a picketline."Reasoning that it was the Union's "burden"in the circumstances"of showing that the Companyhas waived its right to discipline itsemployees for not fulfilling the no-strike obligation[,]"the arbitratorfound"insufficient facts .to show a [Company] waiver,"and thus dis-missed the Union's grievance over the discipline10 SuburbanMotor Freight,247 NLRB 146(1980) (burden on the partyurging deferral to establish, inter alia,that the arbitrator had "consid-ered"the "statutory issue").11SpielbergMfgCo,112 NLRB 1080(1955).12 842 F 2d at 1145 fn 3 528DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDtestimonialrecordtends to show in any case-that the1977 sympathyaction dealtwith bythe arbitrator wasgovernedby a differentcontract(effective1977-1979)from the 1979-1981 contract which governed the 1980sympathy action at issue here.13My error in presuming that the contract,which hademerged fromthe 1977bargaining,was the same onethat was effective during the January 1980 sympathy ac-tivity caused me implicitly to conclude that the arbitra-tor had interpreted the same contract-not simply thesame language-that governed the 1980 sympathy strikepresently at issue.Thisdistinction(and, more generally,the lack of focus on the distinct events and legal circum-stances surrounding bargaining for the later1979-1981contract,that governed during the January 1980 sympa-thy strike)was apparently of no significance to the par-ties since the existence of two contracts in the period1977-1980was not focusedon by any ofthem,neither inbriefs to me nor to the Board,on cross-exceptions to mydecision.14 But, as the NinthCircuitsuggested in its re-manding opinion,this distinction(and the general needto focus on extrinsic evidence bearing on the parties'intent in bargainingfor the 1979-1981agreement) as-sumed much greater practical significance in the light oflegal developments occurring in the yearswhichelapsedbefore theBoard reversed my decision in 1985.Most significantly,the Board had, in the meantime,overruledDavis-McKeein itsIndianapolis Power(I)deci-sion,1 sadopting instead a presumption that no-strikeclauses are intendedby theparties to encompass sympa-thy strikes,a presumption which was opposite from theDavis-McKeepresumptionthat "withoutmore," no-strikeclauseswill not be construed to encompass sympathystrikes.In the meantime,moreover,the Board had sub-stantially relaxed its tests for deferring to arbitrators' de-cisions underSpielberg,most notably inOlin.1 eIn its 1985 decision reversing my decision and dismiss-ing the complaint,the Board(without noting that the ar-bitrator's 1978 decision had construed the 1977-1979agreement between the parties,but not the 1979-1981contract which governed during the January 1980 sym-pathy strike)deferred to that arbitral decision. TheBoard found,echoingOlintests, but without making spe-cific reference to any record evidence,that "the contrac-tual issue is factually parallel to the unfair labor practiceissue and the parties presented the arbitration panel withfacts relevant to resolving the issue."The Board also ob-served that the arbitrator's construction of the no-strikeclause language as banning sympathy strikes was consist-ent with its own recent holding inIndianapolis Power (I)."Thus," reasoned the Board,"we cannot agree that thearbitration award was clearly repugnant to the Act."17It is a noteworthy recent development, one which oc-curred after the Ninth Circuit's remand that the Boardhas "clarified"the"Indianapolis Power"rule in itsIndian-apolisPower(II)decision,issued on remand from theDistrict of Columbia Circuit.18 In that case,the Boardreaffirmed the basic"sound[ness]"of theIndianapolisPower(I)rule,but "clarif[ied] one aspect" of that rule byaffirming that, "careful consideration[must] be accordedextrinsic evidence bearing on the parties' intent," that"the issue... `turn[s]on the parties actual intent," andthat "TheIndianapolis Power [I]decision must not be ap-plied as if it established an irrebuttable presumption thata broad no-strike clause bars sympathy strikes."19Ap-19 R Exh 5 is the 1979-1981 contract,the 1977-1979 contract wasnever separately made an exhibit Cf 842 F 2d 1146 fn. 314 Neither,had I independently sharpened my focus, could this haveaffected my result at the time,given thatDavis-McKeecontrolled when Iissued my decision In this regard,as the Ninth Circuit noted(842 F.2d at1146), the underlying record showed that,in contrast to discussions pre-ceding the 1977-1979 agreement,the traditional no-strike language wasnot a subject for discussion between the parties in negotiations for the1979-1981 agreement.(This finding is echoed and reinforced in a stipula-tion of the parties received during the recent supplemental hearing) Inthe circumstances,applyingDavis-McKee("the Board shall require thatthe parties,at the very least, have discussed the question,and preferably,have expressly embodied in their agreement their intent to extend a strikeban to sympathy strikes"),Icould not have found a clear and unmistak-able waiver of sympathy strike rights during the term of the 1979-1981agreementMoreover,to the extent the parties' discussions in prior bar-gaining for the 1977-1979 contract might have been relevant to this ques-tion, I note that the Union'swithdrawal in 1977 of its proposed"clarify-ing" language was accompanied by plain statements that the Union wasnot abandoning its belief that the employees already had the "legal right"under the traditional no-strike language to participate in sympathy strikes.This adequately insulated the Union from later claims of "waiver" underDavis-McKee,and, as I shall further find, it provided adequate insulationeven under the Board's current standard as recently expressed inIndian-apolis Power(II),cited and discussed below.15Indianapolis Power Co,273 NLRB 1715 (1985),revd and remandedsub nom.ElectricalWorkers IBEW Local1395 v.NLRB,797F.2d 1027(D C Cir 1986).In that case,the Board held that the language of the no-strike clausewas inherently a waiver of sympathy strikes,reversingDavis-McKee,and stating pertinently(If a collective bargaining agreement prohibits strikes, we shall readthe prohibition plainly and literally as prohibiting all strikes, includ-ing sympathy strikes If, however,the contract or extrinsic evidencedemonstrates that the parties intended to exempt sympathy strikes,we shall give the parties'intent controlling weight.16 Olin Corp.,268 NLRB 573 (1984). There,the majority in a newlyconstitutedBoard reaffirmedSpielberg'sgeneral tests for deferral, butoverruled a number of prior decisions in which the Board had found thatSpielberg'sdeferral tests had not been satisfied(TheOlinmajority par-ticularly identifiedSuburban Motor Freight,supra,as the key source of amore recent trend involving a kind of "misdirected zeal [which had] re-sulted in such infrequent deferral by the Board that its occasional exercisehas had little substantive relationship to a mechanism which daily settlesuncounted labor disputes to the satisfaction of the labor relations commu-nity."Id. at 574-575.)TheOlinmajority held instead(id. at 574) thathenceforth the Board,would find that an arbitrator has adequately considered the unfairlabor practice if (1) the contractual issue is factually parallel to theunfair labor practice issue and (2) the arbitrator was presented gener-allywith the facts relevant to resolving the unfair labor practice[Footnote omitted ] In this respect,differences, if any,between thecontractual and statutory standards of review should be weighed bythe Board as part of its determination under theSpielbergstandardsof whether an award is "clearly repugnant" to the Act And, withregard to the inquiry into the"clearly repugnant"standard,wewould not require an arbitrator's award to be totally consistent withBoard precedent.Unless the award is "palpably wrong [footnoteomitted],"i.e, unless the arbitrator's decision is not susceptible to aninterpretation consistent with the Act, we will defer.TheOlinmajority also reversed the allocation of burdens directed bySuburban Motor Freight(party urging deferral bears burden of establish-ing thatSpielbergtestswere met), expressly overrulingSuburbanin thisrespect and holding instead that the partyopposingdeferral to an arbitra-tor's decision would now bear the burden of establishing thatSpielberg'stests for deferral (as redefined inOlin)werenotmet Id at 574-575.17 275 NLRB at 94918 Indianapolis Power Co.,291 NLRB 1039 (1988)19 Id at 1039. CHEVRON, U.S.A.plying that"clarified"rule to the specific extrinsic evi-dence of intent, the Board found it controlling onremand that the parties had "agreed to disagree" over"the scopeof theno-strike clause" at the time they en-tered into the governing agreement, and, "accordingly,... there was no waiver of the right to honor strangerpicket lines."20 TheBoard therefore reversed its originaldisposition of the case and sustained the complaint.B. The Ninth Circuit's Remanding OpinionIn reversing the Board's decision here, the Ninth Cir-cuit panel issued a number of instructions or otherwiseexpressed legal positions,which I treat as the law of thecase.Principal among these are the following:(1)"Theintent of the parties cannot be determined from the lan-guage of the clause itself,without examining pertinentextrinsic evidence...includ[ing]the bargaininghistory,the parties'interpretation of the contract,and the legalcontext in which the contract was negotiated.[Citationomitted.]Another factor is the doctrine of coterminousinterpretation,whichstates that a no-strike obligation islimited to arbitrable issues. [Citation omitted.]"21 (2) It isinappropriate to apply retroactively the newIndianapolisstandard to interpret the [1979-1981]"agreement in thiscase, since the new placementof thepresumption [i.e.,presumption that no-strike language encompasses sympa-thy strikes] could not have been anticipated by the par-ties and thus could not have been their intent."22 (3) Itis,moreover,"inappropriate under these circumstancesfor the Board to defer to the arbitrator's decision bysimply citingOlin Corp.[Citation omitted.]To do so ig-nores the complexity of the extrinsic evidence availablein this case,and is unfaithfulto theBoard's own standardfor determining the scope of a no-strike clause.SeeIndi-anapolis Power,273 NLRB at 1715.1123The Ninth Circuit made a number of additional obser-vations which must necessarily influence my own focuson remand,among them:Indianapolis Power(I)"shiftedthe presumption that the Board applies to no-strikeclauses, and the corresponding burden of proof,180 de-grees"; and,this "retroactive shifting of the presumptionnot only ignores the parties' intent at the time the [1979-1981] contract was made,itburdens the Union with aninterpretation of a clause which is exactly the opposite ofthe NLRB's interpretation at the time[that]the contractwas made]."2420 Id at 1040 The specificbasis for the Board's finding that the partieshad "agreed to disagree"was the credited testimony of the union repre-sentative that,when the questionof the applicabilityof the no-strikeclause to sympathy strikes first came up in bargaining for the first con-tract between the parties,"[T]he Company never did accedeto our argu-ment,nor did we totheirs" Id. at 1040. Moreover,as the Board noted,the parties had discussed the question in various ways without agreementin two successive contract negotiations,during the most recentof whichthe employer had insisted for a time that the contract contain languageexpresslybanning sympathy strikes.As the Boardfound, however, "Atno time did either party acquiesce to theother's view of thematter, nordid the parties change thewording ofthe no-strike clause- Ibid21 842 F.2d at 114422842F2dat 114423 842 F.2d at 114624 842 F 2d at 1145.529It is also significant,however, that the Ninth Circuitrefrainedfrom: (1) "address[ing] the validity of the Olindeferralstandardand whetherit is an improperabdica-tionof the NLRB'sobligationto resolveunfair laborpractices"[;] (2) "address[ing]whetherthe IndianapolisstandardisproperundertheNLRA";and (3)"address[ing]whetherthe Boardadequatelyexplainedthe factual parallel betweenthe contractand statutoryclaims in making its decisionto defer."25The centralconcernof the courtin its remand appearsto be that theBoard had not adequatelyfocused on orconsidered the "extrinsic evidence"of theparties"intent"in agreeing to the inclusion in their1979-1981agreementof thetraditional no-strike language, particu-larly the Union's intent,in the light of past bargaininghistory andconduct and(perhapsmost critical of all)"[t]he extenttowhich the Unionrelied on prior law,"i.e.,the Board's 1978 decisioninDavis-McKee,when itagreed to the inclusionof the no-strikeclause in the1979-1981 contract.26Distilling these concerns in thelightof the availableevidence, the court observed (842F.2d at 1146) that:The analysis of this casethus poses the challenge ofsearchingfor theparties' intent given opposing indi-cators.The then-currentNLRB lawindicated theUnioncould safely engagein sympathystrikes; the1977 [sic; should read 1978] arbitrationdecision sig-nalledthatdisciplinary action wouldbe allowed ifunion membershonored others'picket lines.C. Supplemental FindingsIn partial response to theNinth Circuit's remand I firstrecapitulate a more precise chronology of the events-particularly the legal events-which surrounded the par-ties' bargainingfor the1979-1981 agreement:1. In the absence of any clear indication,I infer thatbargaining for the 1979-1981 agreement,which was notsigned untilApril 27, 1979, but which by its termsbecame retroactively effective from February 23, 1979,did not begin until some point in December 1978, at theearliest.27 If this inference is correct, such bargainingclearly occurred after the three legal events next setforth.2.On June 12, 1978,the arbitrator had issued hisaward construing the no-strike clause in the parties'1977-1979agreement as prohibiting the Union's members25 842 F.2d at 1146-1147 In this latter regard,the court stated that the"Board now,in reconsidering the case and its deferral decision, canremedy any possible error in the manner in which it handled this aspectof its earlier decision"Id. at 114726 842 F 2d at 1145.2' The record does not clearly disclose when the parties began bar-gaining for the 1979-1981 contract Consistent with available evidence ofcontractual termination provisions and prior bargaining patterns,howev-er, I infer that such bargaining must have begun no earlier than 90 daysprior to the scheduled expiration of the 1977-1979 contract Since thatprior contract is not in evidence,Imust infer that it expired immediatelybefore the 1979-1981 contract became retroactively effective,i.e, on orabout February 23, 1979 Accordingly,just as had been the case in bar-gaining for the 1977-1979 contract,I infer that bargaining for the 1979-1981 contract began no earlier than the December preceding the expira-tion of the 1977-1979 contract. 530DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDfrom honoring"stranger"picketingby theOperatingEngineers.3.On August 30, 1978, anadministrative law judge intheChevron-Boilermakerscase had construed the no-strike clause in the Boilermakers'contract as a waiver ofthe Boilermakers-represented employees'rights to honorthe same Operating Engineers picketing.4.On September 29, 1978, the Board decidedDavis-McKee,clearly holding that no-strike language, withoutmore, does not waive sympathy strike rights.5.(After theparties had concluded their 1979-1981contract)on September17,1979 aBoardmajority,speaking in dicta in theChevron-Boilermakerscase, af-firmedDavis-McKeeand related prior holdings and re-versed the judge'sfinding that the Boilermakers' no-strike clause operated as a partial waiver of sympathystrike rights.The parties have now joined in certain clarifying stipu-lationswhich merely reinforce what was implicit in allfindings made prior to the Ninth Circuit's remand. Thus,the parties agree that,in the roughly 30-year contractualrelationship between the parties prior to the January 28,1980 discipline at issue,28 the parties had never affirma-tivelydiscussed the no-strike language except during bar-gaining for their 1977-1979 contract.In that regard,while it again appears merely to reinforce findings andinferences from the underlying record,the parties havestipulated that "If called to testify,[the Union's]repre-sentatives Fye . . . and Huber. . .would testify thatwhen the Union proposed in December 1976, and laterwithdrew in . . . January 1977 . . . its sympathy strikeproposal, the Union believed that the proposal wouldsimply provide explicit contractual recognition of a statu-tory right employees had under then current law." Simi-larly,as the Ninth Circuit found from the underlyingrecord,and as the parties have more recently stipulated,neither party sought to negotiate changes in the no-strikeclause nor otherwise raise it as an issue during the par-ties' bargainingfor the 1979-1981 agreement.Another potential area for supplemental findings de-serves comment here, in the light of the Ninth Circuit'sremand.Thus, referringto negotiationsfor the 1979-1981 contract, the Ninth Circuit observed that "Theextent to which the Union relied on prior law is unclear,and is precisely the type of extrinsic evidence which theBoard has not examined,yet must."29 I find this passagesomewhatdifficultto interpret.Surely it means that theBoard may not ignore the state of the law as it existedon April 27, 1979 (the date the 1979-1981 contract wassigned),in seeking to ascertain whether the Union'sagreement to the traditional no-strike language was in-tended as a waiver of sympathy strike rights.30 Less ob-28 In my underlying decision I found that the traditional no-strike lan-guage had been in the parties' successive contracts"for at least 20 years "The parties stipulated in the reopened hearing that the traditional no-strike language had actually been a feature of the contracts between theUnion and Respondent(or Respondent's "predecessor-in-interest")sinceJuly 1946,when the "first"contract was executed with the Union cover-ing certain employees at the El Segundo refinery involved here29842F2dat 1145`0 See 842 F.right to strike'turns upon the proper interpretation of the particular con-viously, however, thecourt's statement might be taken asan instructionthat theBoard,on remand,shouldsolicitevidence,possibly in the form of testimony by unionagents, regardingthe Union'ssubjectiveunderstanding ofthe stateof prevailinglaw at that time, and the "extent"to which thatunderstandingmay have subjectively influ-enced the Union'sultimate agreement to continue thetraditional no-strike clause intothe 1979-1981 contract.It is thatlatter possibilitywhich I find abstractly prob-lematic,for such an inquiry could have an obvious po-tentialformischief; indeed, anysuch testimony at thisstage mightwell bevulnerableto attackas being merelyself-serving and deservingof noweight.In any case, al-though Ialludedto the quotedpassage inmy Orders onremand,91noparty affirmatively soughttomake arecordregardingtheir "subjective"legal understandingsand intentions surrounding the bargainingfor the 1979-1981 contract.Neither, in the circumstances,did I inde-pendently solicit evidence of that character.It appears,rather, thatthe parties are contentto have the Boardpresume, as I shall, that all partieswere aware of theprevailing law as ofApril 27, 1979, andare content,moreover, to have theBoard draw its own conclusions,as I shall, in the firstinstance, aboutthe extent to whichsuchawarenessof prevailinglaw mightbe expected toinfluence a "reasonable"negotiator's intentionswith re-spect to the applicability of the no-strikeclause to sym-pathy strikes.II.CONCLUDING ANALYSESA. The DeferralQuestion as Currently PresentedIwillfirstconsiderwhether the arbitrator's 1978ruling interpreting the no-strike clause in the1977-1979agreement may still be treated as in some sense deservingof "deference"underSpielberg,as revised inOlin;that is,whether the arbitrator's ruling regarding 1977 sympathyactivityby theUnion's members adequately disposes ofthe statutory issue of Respondent's right to discipline theJanuary 1980 sympathy strikers,thereby justifying theBoard's refusal to inquire independently into the statuto-ry merits of that 1980 discipline.An initial point to benoted in this regard is that Respondent no longer direct-ly urges that the Board defer to the 1978 arbitral result,perhaps concluding that such deferral would not be con-sistentwith the Ninth Circuit's remand.32Moreover, Inote that the General Counsel,on brief,argues that the"law of the case" is that deferral is "inappropriate," and,therefore,that deferral is no longer an issue on remand.For reasons discussed below, I disagree with the GeneralCounsel on this latter point;and, because the Boardoriginally disposed of this case on the basis of a deferraljudgment,Iwill address the question in some detail.My consideration here must be guided by the NinthCircuit's findings, supra, that it was "inappropriate" fortract.. Like contracts,itmust be read as a whole and in the light ofthe law relation to it when made"' Id at 2as Since I decide in any case that deferral is not appropriate, I do notdecide whether Respondent has waived a deferral claim by failing toargue it at this postremand stage CHEVRON, U.S.A.the Board to have merely "retroactively"appliedIndian-apolisPower(I),in finding that the arbitral award wasnot "repugnant to the Act," and,relatedly, that it was"inappropriate to defer to the arbitrator's decision simplyby citingOlin Corp."As I understand the Ninth Circuit'sremanding opinion in this regard,the perceived vice inthe Board's overall analysis was that it not only failed totake into account that the arbitrator's decision interpret-ed a different contract from the one governing in Janu-ary 1980, but, more fundamentally,that the Board failedto take into account that the arbitrator's 1978 decisionwas but one of several"extrinsic"circumstances whichmight properly bear on the Union's "intent" in agreeingto a continuationof thetraditional no-strike language inthe governing 1979-1981 agreement.And thislatter em-phasis by the Ninth Circuit could easily lead to the con-clusion that the Ninth Circuit would not permit theBoard to "defer" in the sense of treating the award aloneas a dispositive and still-binding construction of the em-ployees' statutory rights.Balanced against these remarksby the Ninth Circuit, however, is the fact that the NinthCircuit expressly refrained from deciding the statutoryvalidity of eitherIndianapolis PowerorOlin,and did notpurport to decide whether deferral under theOlinstand-ardmight represent an "improper abdication of theNLRB'sobligation to resolve unfair labor practices."Moreover,as part of its discussion of the Board's defer-ral analysis, the Ninth Circuit declined to decide whetherthe Board"adequately explained the factual parallel be-tween the contract and statutory claims"placed beforethe arbitrator,but suggestedthat, "TheBoard now, inreconsidering the case and its deferral decision, canremedy any possible error in the manner in which it han-dled this aspect of its earlier decision."The net impact of the Ninth Circuit's pronouncementson the appropriatenessof deferralat this stage is not easyto discern;but there is ample basis for concluding thatthe Ninth Circuit intended to leave open the possibilitythat,with an appropriate rationalization tailored to thespecific circumstances,theBoard'sIndianapolisPowerandOlindecisions might properly be applied to justifysome kind of deference to the 1978 award.Although re-maining in some doubt about where this leaves me, I willavoid the "net impact" question by concluding that evenif complete deferral were theoretically available to theBoard within the confines of the remand,the arbitrator'saward in this case could not be deferred to-not evenunderOlin'smore relaxed standards for deferral, and noteven if the Board'sIndianapolis Powerdoctrineweretreated as controlling in decidingwhether thearbitralaward was or was not "repugnant"to the Act.In considering"repugnancy,"theOlinBoard will notdefer if the decision is "palpably wrong, i.e., . . . notsusceptible to an interpretation consistentwith the Act."But theOlinBoard also cautioned in this regard that anarbitrator's award need not be "totally consistent withBoard precedent" to escape the charge of "repugnancy";rather, "differences,if any,between the contractual andstatutory standards of review should be weighed . . . aspart of [the'repugnancy']determination."Inote that thisformulation does not attempt to instruct as to exactlywhat "weight"should be accorded to any "difference"531betweenthe resultthe arbitratorreaches and the resultthe Boardmight independently reach on the statutorymerits.I reason fromOlin,however, thatif anarbitrator,presented"generally"withfacts relevantto the statutorydetermination,reacheda result ininterpreting how thecontract affected statutoryrightswhich was exactly con-trary to the result the Board would have reached, apply-ing its ownstatutorytests to the same "general" facts,then the awardisnofitsubject for deferral, and theBoard mustitself decide the statutoryissue on the merits.For reasons developed below, I have difficulty findingthe requisite"factual parallelism" between thecase de-cided by the arbitratorand the case presented here. Buteven if theBoard'sprevious summary finding on thatpoint requiredme to presume thatthe arbitrator was"presented" withthe same "general" body of facts avail-able onthis record, I would findin any casethat theawardconstruingthe 1977-1979 contract was exactlycontraryto the resultthe Board would have reached, ap-plying statutoryprinciples to the samegeneral body offacts, and was therefore "clearly repugnant,"asOlinhasredefined that term,evenif one takesIndianapolis Poweras the currentlycontrolling Board"precedent."Thus, in portions ofIndianapolis Power (II)quotedabove, theBoardtook painsto emphasize that its origi-nalIndianapolis Powerdecisioncannotproperly be treat-ed as creating an "irrebuttable presumption" that a broadno-strike clause bans sympathystrikes.Rather, the "ex-trinsic" evidenceof theparties "actual intent" still mustbe consideredin judging the issue.And, most significant-ly, theIndianapolis Power (11)Board will not find awaiver of sympathystrike rights in a no-strike clausewhere theextrinsicevidencedemonstratesthat the par-tieshad concluded a contractby "agreeing to disagree"about the reach of theno-strike language tosympathystrikes.That, I find, is clearly what existed here at thetime the parties negotiatedthe 1977-1979 contract inter-preted by the arbitrator.33 Accordingly,giventhe par-ties "agreement to disagree" on the point, ifthe issuewere squarely beforethe Boardon themerits, it is plainenoughthatneither theDavis-McKeeBoard northeIndi-anapolisPowerBoardcouldfind a waiver of sympathystrike rights in the1977-1979 contract.It is equally plainthat in finding to the contrary, thearbitrator essentially ignored any invocations of bargain-ing history or statutoryconsiderations,but instead treat-ed the languageof the no-strike clause as creating virtu-ally an "irrebuttablepresumption" that sympathystrikeswerebanned.Thus, although the no-strikeclause madeno expressreference to sympathystrikes,much less to"picketlines," the arbitratorsimply found, without expli-cation,that the "clause. . .in essence statesthey will9'As further evidence that neither party abandoned prior claims, but"agreed to disagree"on the reach of the 1977-1979 no-strike clause tosympathy strikes,Inote here the testimony of Respondent's bargainingagent,Collings,which is harmonious with the Union's accounts of thepertinent 1977 bargaining,that both parties"tended to reiterate their [ear-her] positions" at the time the Union withdrew its proposed "clarifying"languageClearly,therefore, neither party yielded on the critical point;rather, they appear to have mutually concluded in 1977 that the preciseapplication of the traditional no-strike language to sympathy strikes was,not worth further fighting about, and was best left unresolved. 532DECISIONS OF THENATIONALLABOR RELATIONS BOARDcross a picket line." It further appears that the arbitrator,although "presented" in a quite limited sense with an ar-gument which referred to one aspect of the relevant bar-gaining history, was not actually presented with the same"general" body of facts relevant to that history whichare in evidence in this case-especially not the factsshowing unmistakably that the parties, in concluding the1977-1979 contract, had "agreed to disagree" over thereach of the no-strike clause to sympathy strikes.34As noted, the arbitrator appears in any case not tohave found the bargaining history a relevant subject forinquiry, since he deemed the no-strike language to beitselfconclusive and believed it to be the Union's"burden" to establish that the Company had somehowseparatelywaived its right to use discipline to remedywhat the arbitrator found was a plain breach of the no-strike language. In, thus, limiting his own focus to thelanguage of the clause, the arbitrator's analysis did notconform to any of the competing "modes of analysis" ad-vanced by the Board or the courts at any relevant time.In all the circumstances, I conclude that the arbitralaward is not susceptible of an interpretation consistentwith the Act, not even as the Act was relevantly inter-preted by the Board and the District of Columbia Circuitin theIndianapolis Powerseries.The award was therefore"palpably wrong" under any conceivably applicable stat-utory yardstick; accordingly, the Board should not dis-miss this complaint in deference to it.B. The Merits: The Parties' Intent in Continuing theNo-Strike Language in the 1979-1981 AgreementIt is at this stage that I finally focus on the questionmost directly pertinent to the remand, namely: May anintent on the Union's part to waive sympathy strikerights be "clearly and unmistakably" inferred from theextrinsic circumstances surrounding the Union's agreeingto inclusionof traditional no-strikelanguage inthe 1979-1981 agreement? I conclude that no such waiver can beinferred in the totality of the circumstances.As to the "bargaining history," and evidence of theparties' own "interpretations" of the meaning of the no-strike clause, the single most critical fact is that, in theonly instance over their 30-year relationship where theynever affirmatively discussed that clause (i.e., in bargain-94 The record does not affirmatively detail exactly what, if any,"facts"were presented to the arbitrator concerning the bargaining history pre-ceding the 1977-1979 contract His opinion recites only that Respondenthad argued that"The Company had rejected in prior negotiations aclause which would have permitted its employees to honor any Union'spicket lines.[and] Since the proposal was rejected the Union shouldnot be permitted to obtain through arbitration that which it could not getin negotiation."Inote that the Board has already found in this case that"the parties presented the arbitration panel with facts relevant to resolv-ing the [statutory]issue"275 NLRB at 949. 1 note, as well, that theNinth Circuit refrained from addressing whether the Board"adequatelyexplained"this findingTo the extent it is procedurally open to me onremand to reexamine this question,Iwould find that the parties did notpresent sufficient"facts" to the arbitrator to enable him to consider thestatutory issue,even if he had been more disposed to do so than he actu-ally appears to have been;atmost he was given notice in the form of acompany argument that the Union had failed in bargaining to gain clearcut language exempting sympathy strikes from the no-strike ban. He wasnot presented with facts(nor even argument)relating to the parties' prior"agreement to disagree"over the reach of existing no-strike language tosympathy strikesing for the 1977-1979 contract), the parties ended upagreeingto disagree on its applicability to sympathystrikes.Clearly, such evidence does not alone support a"waiver" defense; rather, underIndianapolis Power (II),that fact defeats such a defense.35Moreover, as the circuit implied in its remanding opin-ion, the Union's announcedbelief in 1977 bargaining thatthe employees enjoyed sympathy strike rights, notwith-standingthe no-strikelanguage,was not merely frivolousnor wishful thinking, but hadsubstantialsupportin exist-ing precedent, particularly in those cases which appliedthe doctrine of "coterminous interpretation" and whichgenerally held under that doctrine that a no-strike clausemay not ban certain strikes, including sympathy strikes,unlessthe dispute underlying the strike is itself suscepti-bleof arbitration under the sympathy strikers' con-tract.36 Indeed, the Union's belief that employees re-tained the rightto engagein sympathy strikes was laterfullyvindicated, however temporarily, in the Board's1978Davis-McKeedecision.And it is that legal factwhich I shall conclude was of most critical significancein concluding that the Union did not waive sympathystrike rights during the term of the 1979-1981 contract.During the bargaining for the 1979-1981 contract, theUnion, already having previously "agreed to disagree"with Respondent about themeaning ofthe no-strikeclause inthe prior contract, had been vindicated byDavis-McKeein its belief that such no-strikelanguagedoes not, without more, ban sympathy strikes. AlthoughDavis-McKeewas overturned some 8 years laterby Indi-anapolis Power,the Union had every reason in 1979 bar-gainingto believe thatDavis-McKeecontrolled the ques-tion.37 It is thus easy to conclude that the Union, in35 In agreementwith the General Counsel,Ifind the parties'"prac-tice" under the no-strike clause to be "inconclusive" The factsshow thatRespondent did not disciplinesympathystrikers on at least one occasionprior to 1977when employeeshonored brief"stranger"picketing; theyshow also,however,thatRespondent did disciplineboth the Union'smembers and Boilermakers'members for honoring the Operating Engi-neers picketingin 1977,during the term of the 1977-1979 agreement Inneither instance,however, did either partydemonstrate"acquiescence"to the other parties'view of the reach of theno-strike clause36 Of the casescited by the Ninth Circuitin its own discussion of thispoint(842 F.2d at 1144), two of themwere known to the parties whenthey signedthe 1977-1979 contract,and both strongly tended to supportthe Union's position-GatewayCoalCa vMine Workers,414 U.S. 368,381-382 (1974), andGary-HobartWater Corp,210 NLRB 742 (1974),enfd. 511 F.2d 284 (7th Cir 1975),cert denied423 U S. 925 (1975)) Seealso, e g.,Keller-CrescentCo.,217 NLRB685 fn 2,687 (1975), enfdenied 538F 2d 1291 (7th Cir. 1976).97I do not deem it necessaryor appropriateto determinewhetherDavis-McKeewas, in the wordsof the District of Columbia Circuit,"something of a sport."ElectricalWorkers IBEW Local1395, supra, 797F.2d at 1035However,much it maybe debated whetherDavis-McKeewas "consistent"with priorBoard and court pronouncements, it cannotbe debatedthatwhen it issued,Davis-McKeerepresented a deliberate at-tempt by the Board to establish precedentby which toguide decision-makers and labor relations practitioners, and did not merely reflect an un-conscious aberration on the Board's part.Moreover,as noted by theNinth Circuiton remand herein(842 F 2d at1146), there was no reasonfor the Unionto have supposed in 1979 thatthe Ninth Circuitwas "dis-satisfied" withDavis-McKeeAccordingly, the Union was entitled in 1979to treatDavis-McKeeas the controlling"law," for purposes of analyzingthe reach of the traditional no-strike language CHEVRON, U S.A.1979, would haveseenno need to tamper with the tradi-tional no-strikelanguage inorder to "preserve" a rightwhich, underDavis-McKee,italready enjoyed notwith-standing such no-strike language. And these extrinsic cir-cumstances clearlyweigh against a finding that theUnion waived sympathy strike rights during the term ofthe 1979-1981 contract.Respondent cites the 1978 arbitration award and the1978 judge's decision in theChevron-Boilermakerscase asthe cornerstones for its contrary argument-in substance,that the Union could have been expected affirmatively toseek language in the 1979-1981 contract confirming sym-pathy strike rights in order to avoid any appearance thatitwas acquiescing in those unfavorable constructions ofthe same orsimilar no-strike clauses. In my view, suchargumentsinvolve a common analytical flaw and ahighly dubious view of the way bargaining parties couldbe expected to operate in this context. Thus, Respondentsuggests, in substance, that, to avoid a waiver, theUnion's 1979 bargaining stance should have been influ-enced more by juridicially inferior decisions in othercases than by a more recent and more obviously control-ling and contrary holding of the Board. This is simplyunreasonable. And, as I separately discuss below, such asuggestion could just as easily be turned against Re-spondent,which did not itself seek changes in the no-strike clause during 1979 bargaining, despite the fact thatDavis-McKeehad entirely undermined its previous claimsthat the language of that clause was alone enough togive it the right to discipline sympathy strikers.As to the arbitration award, for reasons already thor-oughly explored, the Union in 1979 could safely assumethat the Board that had decidedDavis-McKeewould find"repugnant" an award so facially at odds withDavis-McKee,particularly if presented anew with the issue ifRespondent were to discipline sympathy strikers in the1979-1981period.Accordingly, givenDavis-McKee'sprominence, the award could not be expected to havecaused the Union to believe that it had "lost" sympathystrike rights which it could only "regain" by successfullyinsistingin 1979 bargaining on a new clause which ex-pressly permitted sympathy strikes.3$As to the administrative law judge's decision in theChevron-Boilermakerscase,Respondentmight have astronger point if the judge's decision had been the onlypertinent holding at the time of the 1979 bargaining. ButDavis-McKeeclearlyrancontrarytothejudge's"waiver" rationale inChevron-Boilermakers.And I mustpresume that the Union, as well as Respondent, recog-nized that an administrative law judge's rationale, madebeforeDavis-McKee,and in obvious ways inharmoniouswithDavis-McKee,was not likely to survive the Board'seventual review, which, in the event, it did not.38 1 make this finding specifically in the light of the Ninth Circuit's re-minder that"failure to obtain contractual confirmation of a right is evi-dence of waiver only if it shows that the union thought the right hadbeen waived by other provisions of the contract and sought to regainthat right." 842 F.2d at 1146, citingNLRBY.SouthernCalifornia EdisonCo, 646 F 2d 1352 (9th Cir 1981). In short, I find that theUnion's ac-tions in 1979 were entirely consistent with the posture of a bargainingparty secure in the belief that it had not previously waived-and therebyhad no need to regain-a certain right otherwise guaranteed under theAct.533Moreover, the Union could have gained additionalcomfort from Respondent's own bargaining posture in1979 in the light ofDavis-McKee.Thus,Respondentmade no separate effort in 1979 bargaining to seek achange in the traditional no-strike language even thoughtheDavis-McKeeBoard had recently vindicated theUnion's view that such language, without more, did notban sympathy strikes. In the circumstances, one couldhardly fault the Union for agreeing to continue the tradi-tional language, rather than affirmatively seeking someadditional (and seemingly wholly unnecessary) contrac-tual confirmation of sympathy strike rights.Itmay be that Respondent, on less substantial grounds,had a contrary subjective understanding of the no-strikeclause at the time the parties signed off on the 1979-1981contract. But the subject was never discussed by the par-ties,and if the parties had such differing inchoate under-standings, there was seemingly no meeting of their mindson this critical point, thereby precluding the notion thatthe Union "waived" its own statutory claim. At most,one might infer a continuing "agreement to disagree"comparable to that found inIndianapolis Power II.99Inthe latter case, even ifIndianapolis Power (II)may prop-erly come into play in assessing the waiver question, itplainlywould require the conclusion that no waiver ofstatutory rights had been committed by the Union.In summary, there exist firm grounds for supposingthat the Union would view the traditional no-strike lan-guage in the 1979-1981 contract as exempting sympathystrikes; this precludes the inference that the Union in-tended to waive such rights by agreeing to such lan-guage. The contrary presumptions associated with suchclauses established in 1986 inIndianapolis Powermay notbe "retroactively applied" so as to impute to the Unionin 1979 a different legal understanding of such clausesthan the one which then prevailed. Even if Respondent'slegal understanding were privately different from the oneI have imputed to the Union, the no-strike clause in the1979-1981 agreement might be construed, at most, as re-flecting the parties' continued "agreement to disagree"about its applicability to sympathy strikes; this furtherprecludes any finding that the Union "waived" suchrights in the 1979-1981 contract period.4° Any other ex-tripsic evidence cited by Respondent as pointing in acontrary direction is too speculative or improbable to39 Respondent's own failurein 1979 to seekor obtain changes in thetraditional no-strike clause,givenDavis-McKee steachings,might be seenas a form of"waiver," that is,a waiver of any claim grounded in its tra-ditional no-strike clauseof the "right"to discipline sympathy strikersSince,however, only the Unioncould have"waived"statutory rights ofbargaining unit employees,itconfuses the issue to speak ofa "waiver" byRespondentMoreover, since it would not affect the result,Iam pre-pared to assume,for purposes of argument, that the partiesto the 1979-1981 agreement had, sub silentio,"agreed to disagree"about thereach ofthe no-strike clauseto sympathystrikes40 Given these points,Ido not decidewhether thedoctrine of "coter-minogs interpretation"would furthersupport the Union's position thatsympathy strikes were exempted from the no-strike ban inthe 1979-1981contract.To decide thatquestion would necessarily require an analysis ofthe degree of "functional linkage'!between the no-strike and arbitrationclauses(see the NinthCircuit's remanding opinion,842 F 2d at 1144)This seems a whollysuperfluous exercise in the circumstances 534DECISIONS OF THENATIONAL-LABOR RELATIONS BOARDfind that the Union clearly and unmistakably waivedsympathy strike rights in that period.,I therefore recommend that the original complaint besustained and I further recommend that the Board issuetheOrder set forth below, which is substantially thesameOrderI recommended in my original decision inso-far as it addressed Respondent's disciplining of employ-ees represented by the Union who honored the January28, 1980 picket lines established by a sister local.41On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed42ORDERThe Respondent, Chevron,U.S.A., Inc.,El Segundo,California,itsofficers,agents, successors,and assigns,shall1.Cease and desist from(a) Suspending,otherwise disciplining,or threateningto discipline employees for refusing to cross or to workbehind picket lines established by other labor organiza-tions in furtherance of a lawful primary dispute, exceptto the extent that their rights to do so have been clearlyand unmistakably waived.(b) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of rightsprotected by Section7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Rescind and revoke all disciplinary action takenagainst employees represented by the Union who hon-ored picket lines establishedby OCAW's sister local onJanuary 28, 1980.(b) Expunge from such employees'personnel files andother company records all references to warnings or dis-cipline issued to them in connection with the January 28,1980 picketing,and take no further action against thoseemployees based on or linked to such prior discipline orwarnings.(c)Separately notify all such affected employees inwriting that it has thus purged their files and will not usetheirhonoring of the January 28,1980 picket linesagainst them in the future.41 Because the underlying record contains stipulations of the parties re-garding whichOCAW-represented employees were warned or otherwisedisciplined for honoring or seeking to honor those picket lines(see ap-pendix B, attached to my original decision) I will not repeat in my cur-rent recommended Order the names of the affected individuals, nor makefurther reference to other surrounding circumstances detailed in the stip-ulationsMoreover,consistentwithSterlingSugars,261NLRB 472(1982), I have revised to some extent my original recommended Orderregarding Respondent's duty to purge from the personnel files and em-ployment records of any of the employee-targets of unlawful warnings ordiscipline all references to their alleged misconduct or disciplinary ac-tions taken against them in connection with their observance or attempt-ed observance of the January 1980 sister local picketing.Finally, the"make whole with interest"provisions in my recommended Order are tobe understood and applied consistentwithF.W.WoolworthCo., 90NLRB 289 (1950),Isis Plumbing Co.,138 NLRB 716 (1962), andNew Ho-rizonsfor theRetarded,283 NLRB 1173 (1987)42 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrdershall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.(d)Make whole all such employees, with interest, forany losses of wages or benefits they may have suffered asa consequence of action taken against them for havinghonored the January 28, 1980 picketeing.(e)Preserve and, on request,make available to theBoard or its agents all payroll and other records neces-sary or helpful to compute all amounts necessary to ful-fill the "make-whole"provisionsof this Order.(f) Immediately on receipt from the Regional Directorfor Region 31 of copies modeled on the attached noticespecimen marked"Appendix,"43 sign the same and postsuch signed copies for 60 consecutive days in conspicu-ous places at itsEl. Segundo refinery,including in allplaceswhere notices to employees are customarilyposted,taking reasonable steps to ensure that the noticesare not altered,defaced,or covered.(g)Notify the Regional Director in writing within 20days of thedate thisOrderwhat steps Respondent hastaken to comply.49 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter 'an original trial in 1980 and a supplemental hearingin 1989 upon remand from the United States of Appealsfor the Ninth Circuit, the National LaborRelationsBoard has found that the no-strike clause,in the 1979-1981 union contractwith OCAW Local 1-547 did notwaive employees' rights to honor another Union's lawfulpicketlines.The Board therefore found that we violatedemployee rights guaranteed in Section 7 of the Act whenwe suspended or otherwise threatened employees repre-sented byOCAW Local1-547 honoring a picket line es-tablishedby an OCAWsister local on January 28, 1980.The Board has ordered us to stop violating employees'rights, to post this notice, and to live up to what it says.Section 7 of the National Labor Relations Act gives em-ployees the right to form, join,or assist unions, to bar-gain collectively with their employer through representa-tives freely chosen by a majority of them,to engage inother concerted activities for their mutual aid and pro-tection in jobrelated matters, and to refrain from any orallof those activities except to the extent they may berequired by a lawful union-security agreement to fulfillcertain financial obligations associated with union mem-bership.WE WILL NOT suspend or otherwise discipline orthreaten to discipline employees for engaging in statuto-rily protected sympathy strikes unless the union repre-senting those employees has previously waived thoserights in clear and unmistakable terms. CHEVRON, U.S.A.WE WILLNOT in any like or related manner interferewith,restrain,or coerce employees in the exercise of therights guaranteedthem bySection7 of the Act.WE WILLmake whole all employees,with interest, forany losses in wages or benefitstheymay have suffered asa consequence of our suspensions or disciplining of theminconnectionwiththeir honoring of the January 28,1980 picket lines.535WE WILL expunge from our personnel records any ref-erences to our suspensions or other disciplining of allsuch employees.WE WILLnotify such employees separately in writingthat we have taken such actions and that their protectedactivitieswill not be used by us against them in thefuture.CHEVRON, U.S.A., INC.